Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 3 is showing the bearing unit in cross section however no hatching within the bearing itself has been provided, hatching is required in sectional views, see 37 CFR 1.84(h)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The preliminary amendment to the specification filed 3/15/21 includes an amendment to the specification and to the abstract on the same page, amendments to the abstract need to be filed on a separate page, see 37 CFR 1.52(b)(4) and 1.72(b).  Therefore the amendment has not been entered.  In addition the Abstract includes the implied phrasing of the “The present invention relates to” which should be avoided.
The amendment filed 3/15/21 has not been entered as a whole and both the change to the specification and abstract, including additional changes to the abstract to remove the implied phrasing, need to be filed on separate sheets.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: bottom of page 2 “from the spherical from by when it is longer”, top of page 3, “two opposing inner openings of the ring element is in the form” and “the opening, central opening and the bearing is coaxially aligned”.  The disclose appears to be a literally translation from the parent Turkish document and should be reviewed in its entirety.
Claim Objections
Claims 2, 3, 5 and 6 are objected to because of the following informalities:
Claim 2, line 2, “is” should be deleted.
Claim 3, line 2, “is having” should be - -has- -. 
Claim 5, line 2, “is” should be - -are- -.
Claim 6, line 3, “is” should be - -are- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, as noted in the specification objection above, the application as a whole appears to be a direct translation from the parent document and claims are generally narrative and indefinite, failing to conform with current U.S. practice.  What follows is a list of issues however upon correcting these the claims should be reviewed in their entirety prior to filing a response.
Claim 1, lines 3-5, it is unclear how many central openings the isolator has.  Lines 3-4 first states “a ball bearing is mounted at a central opening of the vibration isolator” but then a “spherical cup” in lines 4-5 is also defined as being “nested to a central opening of the vibration isolator”.  Does the isolator have two openings, if so how can they both be central openings?  
Claim 1, lines 5-6, it is unclear what “an adjustment position” is.  The claim reads as if this is a specific setting or position within the device, as in there is an arrangement when things are set so they can be adjusted and then there would be a locked or fixed position.  What structural arrangement would make an “adjustment position” of the device?  Are there latches or locks that are used to hold the arrangement in a fixed position that then are released to define an adjustment position?  Turning to the disclosure it appears that there is no physical adjustment position of the arrangement but rather based on friction the parts stay in position until a force greater than 1 N is applied to rotate the bearing.  Does Applicant mean to state - - such that the position can be adjusted to change the rotational axis of the ball bearing by a deviation angle when a rotational force is applied- -?
Regarding claim 2, it is unclear what the curved wall corresponds too.  The claim states “having a corresponding curved wall” but does not define explicitly what the curved wall corresponds to.  The claim then states “which directly engages the central opening of the vibration isolator” but it’s unclear if this is in reference to the curved wall or the ring as a whole.  If the curved wall is meant to be engaging the central opening of the isolator where is this shown?  There is also a lack of antecedent basis for “the radial outer part” and the “radial inner part”, while this could be understood as it relates to a ring it is unclear if these portions of the claim are referencing the wall or the ring as a whole.  Finally the claim states “from the outer periphery” which also has a lack of antecedent basis but it is further unclear what feature has the outer periphery, is this the outer periphery of the ring or the device as a whole?
Regarding claim 4, it is unclear what direction “in transverse direction” is.  The claim has not established any specific frame of reference that would allow for one having ordinary skill in the art to understand or determine what the transverse direction is.  In order for something to be transverse there must be another object or feature that it is compared to, what is this object or feature?
Regarding claim 5, it is unclear how an opening in the ring element can be in the “form of a hollow truncated sphere”.  An opening is generally a planar two dimensional feature and are commonly referenced as circular, how can an opening be spherical?  Is Applicant attempting to state that the ring has two openings on opposing ends and then between the openings the ring has a spherical shape?  It is further unclear what is meant by the openings “directly fit into the central opening”, again it appears that Applicant might be trying to reference the ring as a whole fits in the central opening but based on the current construction of the claim it appears as if it is the openings that are doing this.
Regarding claim 6, the claim is stating that all the parts are coaxially aligned however claim 1 states that cup is spherically pivoted to change the rotational axis of the bearing which defines the invention as how the device appears in Figure 3.  If the device is limited to the position as shown in figure 3 based on the current phrasing of claim 1 how can the parts be coaxially aligned when the bearing is pivoted by an angle relative to the axis X and therefore also relative to both the opening and the central opening?  If the suggested language of claim 1 above is used the recitation at the end of claim 1 would be a functional recitation which would help clarify and resolve the issue with claim 6.
Regarding claim 7, it is unclear what the metes and bounds of the phrase “substantially rubber” are.  Does this recitation mean to include composite materials that are mainly rubber with some additional additives or does the phrase include things that are not actually rubber but provide the same functionality?  In other words does “substantially rubber” mean that it is rubber based on the standard definition but isn’t 100% rubber or does “substantially rubber” include another classes of material that are not rubber based on the standard definition?
Regarding claim 8, in light of the issues with claim 1 above, it is further unclear what is meant by this recitation.  If the adjustment position is a setting that allows for rotation and how does it apply a rotating force?  A position is a static feature, which can be adjusted, a position alone doesn’t apply a force.  It appears that Applicant is attempting to define the force required to move the spherical cup into a tilted or adjusted position, if this is the case this is not structurally limiting the invention since a number of interference fits, materials with frictional coefficients, liners and other features can be used to provide a specific resistance to movement and result in a force requirement of 1N to cause the movement.  If this is the case the recitation should be treated as an unlimited functional recitation that fails to limit the claim to any of the specific structure disclosed and covers all forms of structure, materials and relative dimensions that can result in the same force requirement.  While it is not understood how Applicant intends for the recitation to be interpreted if this is merely defining a functional result of the parts a rejection under 35 USC 112(a) might be appropriate, see MPEP 2173.05(g) for additional guidance regarding unlimited functional recitations.  Turning to the disclosure this appears to be merely the force required to overcome friction but again the specification is not specific as to what is causing this amount of force to be required (is it just what the user applies or are specific materials and tolerances required in the device).  In other words, it is not known from the claim or disclosure what is required, does this require a specific material to set the friction or specific tolerances or even a combination of both?  Or is this just a force selected and applied by the use but forces slightly less than 1 N could also be effective and shifting the bearing? Since it is not understood if this is limiting structurally or is merely a step in adjusting the bearing a patentability determination based on prior art cannot be made at this time.
Regarding claim 9, the phrase “a radially outwardly extending extension portion from each other from the top” is unclear.  First the recitation recites “from each other” but only a singular extension portion is being recited.  Does Applicant mean to claim two extension portions?  Second the recitation “from the top” is unclear as no frame of reference has been established.  What is the top?  Is this dependent on how the device is installed or can the device be on a table and flipped or manipulated so that any part can be to top?  Is the top structurally different from the bottom thus regardless of the orientation the top would always be the same? 
Regarding claim 11, there is a lack of antecedent basis for “the front shaft”, “the rear shaft” and “the deviation axis”.  In addition it is unclear how the bearing assembled is being secured with the rotational axis at the deviation angle but then the spherical cup which holds the bearing is rotated to the deviation axis.  Based on the disclose the deviation angle is the angle between the normal axis X and the deviation axis X’, thus if the bearing is first set to the deviation angle it would already be in the position of the deviation axis so how is the cup being further rotated for alignment purposes?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon, USP 9,677,605.
Regarding claim 1, Cheon discloses a bearing assembly for a driveshaft system (intend use, however see at least the background and summary) comprising a frame (16/18) surrounding an opening (the combination of 16 and 18 that makes the overall frame of the assembly defines an opening where the rest of the bearing components are located); a flexible vibration isolator (20) disposed in the opening and a ball bearing (22) is mounted at a central opening (38) of the vibration isolator characterized in that a spherical cup (54) is nested to a [the] central opening (38) of the vibration isolator and spherically pivoted such that in an adjustment position changing the rotational axis of the ball bearing by a deviation angle when a rotational force is applied (the arrangement and use of the cup 54 allows the bearing to pivot and adjust its position to deviate the axis of the bearing from along axis 40 to axis 14, see figure 9).
Regarding claim 6, Cheon discloses that the opening (hole between 16 and 18), central opening (38) and the ball bearing (22) is [are] coaxially aligned in the rotational axis (when not pivoted, see figure 5).
Regarding claim 7, Cheon discloses that the vibration isolator (20) comprises substantially rubber material (see column 2, lines 48-56).
Regarding claim 9, Cheon, as best understood, discloses that the bearing assembly comprises a radially outwardly extending extension portion from each other (two arms opposite each other, at 24, they extend outward from the cylindrical portion forming the opening of 18 in the opposite direction of each other) from the top.
Regarding claim 10, Cheon discloses a driveshaft comprising a bearing assembly according to claim 1 (Cheon discloses that the bearing is used as part of a drive shaft, see column 1-column 2, line 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, USP 9,677,605, as applied to claim 1, and further in view of Schuetz, USP 6,948,857.
Regarding claim 2, Cheon, while disclosing that the spherical cup rides on a curved or spherical wall (38), does not disclose the use of a ring element having a corresponding curved wall which directly engages the central opening of the vibration isolator from the radial outer part and the spherical cup is disposed to the radial inner part from the outer periphery.
Schuetz teaches that a spherical cup (2) of a bearing assembly can be positioned inside of a ring element (3), wherein the ring element has an outer periphery that engages the central opening of a vibration isolating element (4) and has a curved wall (at 15/16) on the inner periphery that engages the spherical cup (2) (note as best understood this is the feature Applicant is attempting to claim).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Cheon and replace the curved surface of the isolator with a ring that has the corresponding curved surface so that the ring is between the isolator and the spherical cup, as taught by Schuetz, since substituting between a one piece structure (Cheon) for a known two piece structure (Schuetz) provides the same predictable result of providing a spherical surface for the spherical cup to ride along.  In addition using the separate ring element provides the benefit of preventing the spherical cup from riding on the rubber or elastic isolation material and thus preventing the softer isolator form wearing and allowing for easier moving of the spherical cup (it won’t engage a rubber material which can act to grip onto the part).
Regarding claim 3, Cheon in view Schuetz discloses that the curved wall of the ring element has a circumferential concave form of substantially the same diameter as the outer periphery of the spherical cup (the two curves in the ring configuration taught by Schuetz are substantially the same as one is nested in the other so that the surfaces slide along each other, this is the same “substantially the same diameter” as in the instant application).
Regarding claim 4, Cheon in view of Schuetz discloses that the length of the outer periphery of the spherical cup is substantially equal to the length of the curved wall in transverse direction (in Schuetz figure 2a shows that the cup 2 and ring 3 with the curved wall can be equal and length and thus the outer periphery of the cup and the curved wall of the ring have the same length).
Regarding claim 5, as best understood, the ring (3) taught by Schuetz has the same shape as the ring 30 of the instant application and thus, Cheon in view of Schuetz disclose that two opposing inner openings of the ring element is in the form of a hollow truncated sphere with which directly fit into the central opening (the ring would be place in the central opening of the isolator in the combination).

Claim(s) 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, USP 9,677,605, as applied to claim 10, and further in view of Whitney, USP 5,551,783.
While disclosing a drive shaft Cheon does not disclose the specifics of the drive shaft assembly and any method related to assembly a drive shaft with the same features.  Therefore, Cheon does not disclose a production method to manufacture a driveshaft according to claim 10, comprising: the steps of aligning the front shaft and the rear shaft mounted on the bearing assembly with a midship joint therebetween, on the rotational axis; securing the bearing assembly with the rotational axis at the deviation angle, and aligning the front shaft and/or the rear shaft in the bearing assembly by rotating the spherical cup to the deviation axis in the adjustment position.
Whitney teaches a drive shaft assembly with a similar bearing assembly (22) wherein the drive haft includes a front shaft (20) and a rear shaft (11) mounted in the bearing assembly (22) with a midship joint (29) between the shafts on the rotational axis, and the front and rear shafts are aligned and supported by the bearing (22).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Cheon and use the disclosed driveshaft bearing assembly in any previously known drive shaft configuration, including one with a front shaft, a rear shaft and a midship joint, as taught by Whitney, since substituting one drive shaft bearing for another provides the same predictable result of rotatable supporting the drive shaft.
As a result of the combination the bearing assembly of Cheon with the spherical cup can be used to deviate the bearing and ultimately align the front and rear shafts as the bearing allows for deviation between the axis of the front shaft and that of the rear shaft in a multiple part drive shaft.  It is further noted that the claim is rejected as best understood since as explained above it is not understood how the bearing can be deviated by the deviation angle but then further deviated to align the shafts if the deviation angle corresponds to the deviation axis.  Thus the claim has been interpreted as defining that the bearing is used to compensate for alignment, this is the purpose of all similar bearings that use the spherical cup feature in combination with the ball bearing element as the ball bearing supports the rotation and the spherical cup functions as a spherical bearing allowing for pivoting to change the orientation of rotating axis of the bearing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PGPub 2002/0081050 and USP 9,856,911 show annular frames with legs extending outward from the annular frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656